Case 2:21-mj-00109-MPK Document 4 Filed 01/19/21 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA

CRIM. NO, 21-mj-109
Pietsch of Cobia
i. $ Zi- mg! ~ /oz --

ORDER REGARDING USE OF VIDEO CONFERENCING/TELECONFERENCING

Vv.

MATTHEW PERNA

Ne Ne ee ee ee ee”

In accordance with Administrative Order 20-mc-466, this Court finds:
X That the Defendant (or the Juvenile) has consented to the use of video
teleconferencing/teleconferencing to conduct the proceeding(s) held today, after
consultation with counsel; and
The proceeding(s) held on this date may be conducted by:

Xx Video Teleconferencing

Teleconferencing, because video teleconferencing is not reasonably available for the
following reason:
______ The Defendant (or the Juvenile) is detained at a facility lacking video

teleconferencing capability.

Other:

 

 

 

Date: 1/19/21 fo. A [a Ag Hf’: AK Lb la

 

United States ‘Magistrate Judge
